EXHIBIT 10.3



 
Cadiz, Inc.
 
7.00% Convertible Senior Notes due 2020
 
PLACEMENT AGENT AGREEMENT
 
April 26, 2016
 
B. Riley & Co., LLC
11100 Santa Monica Boulevard
Suite 800
Los Angeles, CA 90025
 
Ladies and Gentlemen:
 
1. Introduction.  Cadiz, Inc., a Delaware corporation (the “Company”), proposes,
pursuant to the terms of this Placement Agent Agreement (this “Agreement”) and
the Private Placement Purchase Agreements in the form of Exhibit A attached
hereto (the “Subscription Agreements”) entered into with the purchasers
identified therein (each a “Purchaser” and collectively, the “Purchasers”), to
sell to the Purchasers up to an aggregate of $8,000,000 in Original Principal
Amount of the Company’s 7.00% Convertible Senior Notes due 2020 (the “Notes”) to
be issued pursuant to the terms of the Indenture (the “Indenture”), dated as of
December 10, 2015, between the Company and U.S. Bank National Association (the
“Trustee”).  The Notes may be converted at any time at the holder’s option into
shares of common stock, par value $0.01 per share (the “Common Stock”) of the
Company (the shares of Common Stock into which the Notes are convertible, the
“Conversion Shares”) on the terms and subject to the conditions and adjustments
set forth in the Indenture.  The Purchasers will have the registration and
related rights with respect to the Notes and the Conversion Shares as set forth
in the Registration Rights Agreement (the “Registration Rights Agreement”) in
the form provided pursuant to the Subscription Agreements. The Company hereby
confirms that B. Riley & Co., LLC acted as the exclusive placement agent (the
“Placement Agent”) of the Notes in accordance with the terms and conditions
hereof.  Capitalized terms used but not defined herein shall have the meanings
provided in the Indenture.
 
2. Agreement to Act as Placement Agent; Placement of Notes.  On the basis of the
representations, warranties and agreements of the Company herein contained, and
subject to all the terms and conditions of this Agreement:
 
(a) The Company hereby authorizes the Placement Agent to act as its exclusive
agent to solicit offers for the purchase of all or part of the Notes from the
Company in connection with the proposed offering of the Notes (the
“Offering”).  Until the Closing Date (as defined in Section 4 hereof), the
Company shall not, without the prior written consent of the Placement Agent,
solicit or accept offers to purchase Notes otherwise than through the Placement
Agent.
 
(b) The Company hereby acknowledges that the Placement Agent, as an agent of the
Company, shall use its commercially reasonable efforts to solicit offers from
potential purchasers to purchase the Notes from the Company, but further
acknowledges that Placement Agent has not guaranteed any amount of any such
Notes.  The Placement Agent has no authority to bind the Company with respect to
any prospective offer to purchase the Notes.  The Placement Agent shall use
commercially reasonable efforts to assist the Company in obtaining performance
by each Purchaser whose offer to purchase Notes was solicited by the Placement
Agent and accepted by the Company, but the Placement Agent shall not have any
liability to the Company in the event any such purchase is not consummated for
any reason.  Under no circumstances will the Placement Agent be obligated to
underwrite or purchase any Notes for its own accounts and, in soliciting offers
to purchase the Notes, the Placement Agent shall act solely as the Company’s
agent and not as a principal.  Notwithstanding the foregoing, it is understood
and agreed that the Placement Agent (or its affiliates) may, solely at their
discretion and without any obligation to do so, purchase Notes as a principal.
 
(c) Subject to the provisions of this Section 2, offers for the purchase of
Notes shall be solicited by the Placement Agent as agent for the Company at such
times and in such amounts as the Placement Agent deems advisable.  The Company
shall have the sole right to accept offers to purchase the Notes and may reject
any such offer, in whole or in part.  The Placement Agent shall have the right,
in its discretion reasonably exercised, without notice to the Company, to reject
any offer to purchase Notes received by it, in whole or in part, and any such
rejection shall not be deemed a breach of this Agreement.
 
(d) The Notes are being sold to the Purchasers at a price of 80% of the
principal amount of the Notes.  The purchases of the Notes by the Purchasers
shall be evidenced by the execution of Subscription Agreements by each of the
Purchasers and the Company.
 
(e) As compensation for services rendered, within 2 days following the Closing
Date the Company shall pay to the Placement Agent by wire transfer of
immediately available funds to an account or accounts designated by the
Placement Agent, an aggregate amount equal to 5.0% of the gross proceeds
received by the Company from the sale of the Notes on the Closing Date; provided
that if such date is not a business day, the payment shall be made on the next
succeeding business day.
 
(f) No Notes which the Company agrees to sell pursuant to the Subscription
Agreements shall be deemed to have been purchased and paid for, or sold by the
Company, until such Notes shall have been delivered to the Purchaser thereof
against payment by such Purchaser.  If the Company shall default in its
obligations to deliver Notes to a Purchaser whose offer it has accepted, the
Company shall indemnify and hold the Placement Agent harmless against any loss,
claim, damage or expense arising from or as a result of such default by the
Company in accordance with the procedures set forth in Section 9 herein.
 
3. Representations and Warranties of the Company.  The Company represents and
warrants to, and agrees with, the Placement Agent that:
 
(a) Exchange Act Filings.  The Company has filed or furnished, as applicable, on
a timely basis all forms, statements, certifications, reports and documents
required to be filed or furnished by it with the Securities and Exchange
Commission (the “Commission”) pursuant to the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), or the Securities Act of 1933, as amended (the
“Securities Act”), since December 31, 2014 (the “Company Reports”). The Company
Reports, when they became effective or were filed with or furnished to the
Commission, as the case may be, conformed in all material respects to the
requirements of the Securities Act or the Exchange Act, as applicable, and the
rules and regulations thereunder and none of such documents contained any untrue
statement of a material fact or omitted to state any material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and any further
documents so filed or furnished after the date hereof and on or prior to the
Closing (as defined in Section 4), when such documents become effective or are
filed with the Commission, as the case may be, will conform in all material
respects to the requirements of the Securities Act or the Exchange Act, as
applicable, and the rules and regulations of the Commission thereunder and will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
(b) Due Incorporation.  Each of the Company and each of its Subsidiaries has
been duly organized and is validly existing as a corporation or other legal
entity in good standing (or the foreign equivalent thereof) under the laws of
its jurisdiction of incorporation or organization.  Each of the Company and its
Subsidiaries is duly qualified to do business and is in good standing as a
foreign corporation or other legal entity in each jurisdiction in which its
ownership or lease of its properties or the conduct of its business requires
such qualification and has all power and authority (corporate or other)
necessary to own or hold its properties and to conduct the businesses in which
each is engaged, except where the failure to so qualify or have such power or
authority (i) would not have and would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the condition
(financial or otherwise), results of operations, assets or business of the
Company and its Subsidiaries, taken as a whole, or (ii) impair in any material
respect the ability of the Company to perform its obligations under this
Agreement, the Subscription Agreements or the Indenture or to consummate any
transactions contemplated hereby or thereby (any such effect as described in
clauses (i) or (ii), a “Material Adverse Effect”). As used in this Agreement,
“Subsidiary” shall have the meaning set forth in Rule 1-02 of Regulation S-X of
the Commission.
 
(c) Subsidiaries. The membership interests or capital stock, as applicable, of
each Subsidiary have been duly authorized and validly issued, are fully paid and
nonassessable and, except to the extent set forth in the Company Reports, are
owned by the Company directly, free and clear of any claim, lien, encumbrance,
security interest, restriction upon voting or transfer or any other claim of any
third party.
 
(d) Due Authorization.  The Company has the full right, power and authority to
enter into this Agreement, each of the Subscription Agreements, the Indenture
and the Registration Rights Agreement and to perform and to discharge its
obligations hereunder and thereunder; and this Agreement, each of the
Subscription Agreements, the Indenture and the Registration Rights Agreement
have been duly authorized, this Agreement and each of the Subscription
Agreements have been, and at Closing the Indenture and Registration Rights
Agreement will be, duly executed and delivered by the Company, and each such
agreement constitutes or will constitute upon Closing a valid and binding
obligation of the Company enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally and to general principles of equity.
 
(e) The Notes and the Conversion Shares. The Notes have been duly authorized
and, when issued and delivered upon sale, will have been duly executed,
authenticated, issued and delivered and will constitute valid and legally
binding obligations of the Company entitled to the benefits provided by the
Indenture. The Conversion Shares have been duly authorized for issuance by the
Company and, when issued in accordance with the terms of the Notes and the
Indenture, will be validly issued, fully paid and nonassessable and free of any
preemptive or similar rights.  The Notes and the Conversion Shares will be
issued in compliance with all federal and state securities laws.
 
(f) Capitalization.  The authorized capital stock of the Company consists of
70,000,000 Shares, of which 17,934,223 Shares were outstanding as of the close
of business on April 14, 2016. All of the outstanding Shares have been duly
authorized and are validly issued, fully paid and nonassessable.  Other than
1,033,590 Shares reserved for issuance under the Company’s employee benefit
plans, stock option and employee stock purchase plans or other employee
compensation plans as such plans are in existence on the date hereof and
described in the Company Reports, the Company has no shares of capital stock
reserved for issuance.  Except as set forth above or pursuant to the
Subscription Agreements or the Private Placement Purchase Agreement, dated as of
March 4, 2013, among the Company and the purchasers party thereto, there are no
preemptive or other outstanding rights, options, warrants, conversion rights,
stock appreciation rights, redemption rights, repurchase rights, agreements,
arrangements, calls, commitments or rights of any kind that obligate the Company
or any of its Subsidiaries to issue or sell any shares of capital stock or other
securities of the Company or any of its Subsidiaries or any securities or
obligations convertible or exchangeable into or exercisable for, or giving any
person a right to subscribe for or acquire, any securities of the Company or any
of its Subsidiaries, and no securities or obligations evidencing such rights are
authorized, issued or outstanding. Except as described in the Company Reports,
the Company does not have outstanding any bonds, debentures, notes or other
obligations the holders of which have the right to vote (or convertible into or
exercisable for securities having the right to vote) with the stockholders of
the Company on any matter. None of the outstanding Shares were issued in
violation of any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities of the Company.
 
(g) No Default, Termination or Lien.  The execution, delivery and performance of
this Agreement, each Subscription Agreement, the Indenture and the Registration
Rights Agreement by the Company, the issuance, sale and delivery of the Notes by
the Company, the issuance and delivery of the Conversion Shares in accordance
with the terms of the Notes and the Indenture, the consummation of the
transactions contemplated hereby and thereby, and compliance by the Company with
the terms of this Agreement, each Subscription Agreement, the Indenture and the
Registration Rights Agreement will not (with or without notice or lapse of time
or both) conflict with or result in a breach or violation of any of the terms or
provisions of, constitute a default under, give rise to any right of termination
or other right or the cancellation or acceleration of any right or obligation or
loss of a benefit under, or give rise to the creation or imposition of any lien,
encumbrance, security interest, claim or charge upon any property or assets of
the Company or any Subsidiary pursuant to, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or to which any of the property or assets of the Company
or any of its Subsidiaries is subject, nor will such actions result in any
violation of the provisions of the charter or by-laws (or analogous governing
instruments, as applicable) of the Company or any of its Subsidiaries or any
law, statute, rule, regulation, judgment, order or decree of any court or
governmental agency or body, domestic or foreign, having jurisdiction over the
Company or any of its Subsidiaries or any of their properties or assets.
 
(h) No Consents. No consent, approval, authorization or order of, or
qualification with, any governmental body or agency is required for the
performance by the Company of its obligations under this Agreement, each
Subscription Agreement, the Indenture and the Registration Rights Agreement,
except such as may be required by the securities or Blue Sky laws of the various
states and the NASDAQ Global Market in connection with the offer and sale of the
Notes.
 
(i) Independent Accountants.  PricewaterhouseCoopers LLP (“PwC”), who have
certified certain financial statements and related schedules included or
incorporated by reference in the Company Reports, is an independent registered
public accounting firm as required by the Securities Act and the rules and
regulations thereunder and the Public Company Accounting Oversight Board (United
States).  Except as pre-approved in accordance with the requirements set forth
in Section 10A of the Exchange Act, PwC has not been engaged by the Company to
perform any “prohibited activities” (as defined in Section 10A of the Exchange
Act).
 
(j) Financial Statements.  The financial statements, together with the related
notes and schedules, included in the Company Reports fairly present the
financial position and the results of operations and changes in financial
position of the Company and its consolidated Subsidiaries and other consolidated
entities at the respective dates or for the respective periods therein
specified.  Such statements and related notes and schedules have been prepared
in accordance with the generally accepted accounting principles in the United
States (“GAAP”) applied on a consistent basis throughout the periods involved
except as may be set forth in the related notes.  Such financial statements,
together with the related notes and schedules, comply in all material respects
with the Securities Act, the Exchange Act, and the rules and regulations
thereunder.  No other financial statements or supporting schedules or exhibits
are required by the Exchange Act or the rules and regulations thereunder to be
filed with the Commission.
 
(k) No Material Adverse Change.  There has not occurred any material adverse
change, or any development involving a prospective material adverse change, in
the condition, financial or otherwise, or in the earnings, business or
operations of the Company and its Subsidiaries, taken as a whole, from that set
forth or contemplated in the Company Reports filed prior to the date hereof.
 
(l) Legal Proceedings.  There are no legal or governmental proceedings, actions,
suits or claims pending or, to the Company’s knowledge, threatened to which the
Company or any of its Subsidiaries is a party or to which any of the properties
or assets of the Company or any of its Subsidiaries is subject (i) other than
proceedings accurately described in all material respects in the Company
Reports, litigation in connection with a Qualified Water Project (as defined in
the Indenture) and proceedings that would not have and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
or (ii) that are required to be described in the Company Reports and are not so
described; and there are no statutes, regulations, contracts or other documents
to which the Company or any of its Subsidiaries is subject or by which the
Company or any of its Subsidiaries is bound that are required to be described in
the Company Reports or to be filed as exhibits to the Company Reports that are
not described or filed as required. Neither the Company nor any Subsidiary, nor
any director or officer thereof, is or has been the subject of any legal or
governmental proceedings, actions, suits or claims of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary
duty.  For purposes of this Agreement, “Company’s Knowledge” means the actual
knowledge of the executive officers (as defined in Exchange Act Rule 3b-7) of
the Company or its Subsidiaries, after reasonable due inquiry.
 
(m) Regulatory Permits.  Each of the Company and its Subsidiaries possesses or
has applied for all certificates, authorizations, licenses, franchises, permits,
orders and approvals issued or granted by the appropriate governmental or
regulatory authorities, agencies, courts, commissions or other entities, whether
federal, state, local or foreign, or applicable self-regulatory organizations
necessary to conduct its business as currently conducted, except (i) where the
failure to possess such certificates, authorizations, licenses, franchises,
permits, orders and approval, individually or in the aggregate, has not and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect (“Material Permits”) and (ii) as accurately described in
all material respects in the Company Reports, and neither the Company nor any of
its Subsidiaries has received any written notice of proceedings relating to the
revocation or material adverse modification of any such Material Permits (except
as accurately described in all material respects in the Company Reports), and to
the Company’s Knowledge, there are no facts or circumstances that would give
rise to the revocation or material adverse modifications of any Material
Permits.
 
(n) Material Contracts. Except for the Material Contracts, the Company and its
Subsidiaries are not party to any agreements, contracts or commitments that are
material to the business, financial condition, assets or operations of the
Company and its Subsidiaries that would be required to be filed pursuant to Item
601(b)(10) of Regulation S-K under the Exchange Act.  Neither the Company nor
any of its Subsidiaries is in material default under or in material violation
of, nor to the Company’s Knowledge, has received written notice of termination
or default under any Material Contract.  For purposes of this Agreement,
“Material Contract” means any contract of the Company that was filed as an
exhibit to the Company Reports pursuant to Item 601(b)(10) of Regulation S-K.
 
(o) Investment Company Act.  Neither the Company nor any of its Subsidiaries is
or, after giving effect to the purchase and sale of the Notes contemplated
hereby and by the Subscription Agreements and the application of the proceeds
thereof, will become an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder.
 
(p) No Price Stabilization.  Neither the Company, its Subsidiaries nor any of
the Company’s or its Subsidiaries’ officers, directors or affiliates has taken
or will take, directly or indirectly, any action designed or intended to
stabilize or manipulate the price of any security of the Company, or which
caused or resulted in, or which would in the future reasonably be expected to
cause or result in, stabilization or manipulation of the price of any security
of the Company.
 
(q) Title to Property.  The Company and its Subsidiaries have good and
marketable title to all real and personal property owned by them which is
material to the business of the Company and its Subsidiaries, taken as a whole,
in each case free and clear of all liens, encumbrances and defects of title
except such as are described in the Company Reports or such as do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company and its Subsidiaries; and
any real property and buildings held under lease by the Company and its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries, in each case except as described in the Company Reports.
 
(r) No Labor Disputes.  No labor problem or dispute with the employees of the
Company exists, or, to the Company’s Knowledge, is threatened or imminent, which
would or would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.  The Company is not aware that any key
employee or significant group of employees of the Company plans to terminate
employment with the Company.  To the Company’s Knowledge, no executive officer
(as defined in Rule 501(f) of the Securities Act) of the Company or any of its
Subsidiaries is in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement.  Except for matters which would not and would not
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect, (i) the Company has not engaged in any unfair labor
practice; (ii) there is (A) no unfair labor practice complaint pending or, to
the Company’s Knowledge, threatened against the Company before the National
Labor Relations Board, and no grievance or arbitration proceeding arising out of
or under collective bargaining agreements is pending or to the Company’s
Knowledge, threatened, (B) no strike, labor dispute, slowdown or stoppage
pending or, to the Company’s knowledge, threatened against the Company and
(C) no union representation dispute currently existing concerning the employees
of the Company and (ii) to the Company’s knowledge, (A) no union organizing
activities are currently taking place concerning the employees of the Company
and (B) there has been no violation of any federal, state, local or foreign law
relating to discrimination in the hiring, promotion or pay of employees, any
applicable wage or hour laws or any provision of the Employee Retirement Income
Security Act of 1974 (“ERISA”) or the rules and regulations promulgated
thereunder concerning the employees of the Company.
 
(s) Taxes.  The Company (i) has timely filed all necessary federal, state, local
and foreign income and franchise tax returns (or timely filed applicable
extensions therefore) that have been required to be filed and (ii)  is not in
default in the payment of any taxes which were payable pursuant to said returns
or any assessments with respect thereto, other than any which the Company is
contesting in good faith and for which adequate reserves have been provided and
reflected in the financial statements included in the Company Reports. The
Company does not have any tax deficiency that has been or, to the Company’s
Knowledge, is reasonably likely to be asserted or threatened against it that
would result or would reasonably be expected to result in, individually or in
the aggregate, a Material Adverse Effect.
 
(t) ERISA.  The Company is in compliance in all material respects with all
presently applicable provisions of ERISA; no “reportable event” (as defined in
ERISA) has occurred with respect to any “pension plan” (as defined in ERISA) for
which the Company would have any liability; the Company has not incurred and
does not expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “pension plan”
for which the Company would have any liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.
 
(u) Compliance with Environmental Laws.  Except as disclosed in the Company
Reports, neither the Company nor any of its Subsidiaries is in violation of any
statute, rule, regulation, decision or order of any governmental agency or body
or any court, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), or to the Company’s Knowledge, operates any real property contaminated
with any substance that is subject to any Environmental Laws, is liable for any
off-site disposal or contamination pursuant to any Environmental Laws, or is
subject to any claim relating to any Environmental Laws, which violation,
contamination, liability or claim would or would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; and the
Company is not aware of any pending investigation which might lead to such a
claim.
 
(v) Intellectual Property Rights.  The Company and its Subsidiaries own or
possess, or have the right to use, adequate trademarks, trade names and other
rights to inventions, know-how, patents, copyrights, confidential information
and other intellectual property (collectively, “Intellectual Property Rights”)
necessary to conduct the business now operated by them, or presently employed by
them, and have not received any notice of infringement of or conflict with
asserted rights of others with respect to any Intellectual Property Rights,
except such as would not and would not reasonably be expected to,  individually
or in the aggregate, have a Material Adverse Effect.
 
(w) Foreign Corrupt Practices Act.  Neither the Company nor any of its
Subsidiaries, nor to its knowledge, any director, officer, employee or other
person associated with or acting on behalf of the Company or any of its
Subsidiaries has:  (i) used any Company funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from Company funds; (iii) caused the Company or
any of its Subsidiaries to be in violation of any provision of the United States
Foreign Corrupt Practices Act of 1977; or (iv) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment from Company funds.
 
(x) OFAC and Similar Laws. None of the Company, any of its Subsidiaries or, to
the Company’s Knowledge, any director, officer, agent, employee, affiliate or
representative of the Company or any of its subsidiaries is an individual or
entity (“Person”) currently the subject or target of any  sanctions administered
or enforced by the United States Government, including, without limitation, the
U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority (collectively, “Sanctions”), nor is the
Company or any of its Subsidiaries located, organized or resident in a country
or territory that is the subject of Sanctions; and the Company will not directly
or indirectly use the proceeds of the sale of the Notes, or lend, contribute or
otherwise make available such proceeds to any subsidiaries, joint venture
partners or other Person, to knowingly fund any activities of or business with
any Person, or in any country or territory, that, at the time of such funding,
is the subject of  Sanctions or in any other manner that will result in a
violation by any Person (including any Person participating in the transaction,
whether as underwriter, advisor, investor or otherwise) of Sanctions.
 
(y) Disclosure Controls and Procedures.  The Company has established and
maintains disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) that are effective in all material respects to ensure
that material information relating to the Company, including any consolidated
Subsidiaries, is made known to its chief executive officer and chief financial
officer by others within those entities.  The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of the
end of the period covered by the most recently filed annual periodic report
under the Exchange Act (such date, the “Evaluation Date”).  The Company
presented in its most recently filed annual periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date.  Since the Evaluation Date, there have been no material changes
in the Company’s internal controls (as such term is defined in the rules of the
Commission under the Exchange Act) or, to the Company’s Knowledge, in other
factors that could affect the Company’s internal controls.
 
(z) Accounting Controls.  The Company and its Subsidiaries maintain a system of
internal accounting and other controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  Except as described in the Company Reports, since the end of the
Company’s most recent audited fiscal year, there has been (A) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (B) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.
 
(aa) Absence of Material Changes.  Subsequent to the respective dates as of
which information is given in the Company Reports, and except as may be
otherwise disclosed in such Company Reports, there has not been (i) any Material
Adverse Effect, (ii) any transaction which is material to the Company, (iii) any
obligation, direct or contingent (including any off-balance sheet obligations),
incurred by the Company, which is material to the Company, (iv)  any dividend or
distribution of any kind declared, paid or made on the capital stock of the
Company, (v) any change in the capital stock (other than a change in the number
of outstanding shares of Common Stock due to grants of stock under the Company’s
stock incentive plans existing on the date hereof or the issuance of shares upon
the exercise of outstanding options or warrants)or any issuance of options,
warrants, convertible securities or other rights to purchase the capital stock
(other than grants of stock options under the Company’s stock option plans
existing on the date hereof) of the Company.
 
(bb) Brokers Fees.  Neither the Company nor any of its Subsidiaries is a party
to any contract, agreement or understanding with any person (other than this
Agreement and any letter of understanding between the Company and the Placement
Agent) that would give rise to a valid claim against the Company or the
Placement Agent for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Notes or any transaction
contemplated by this Agreement or the Subscription Agreements.
 
(cc) Listing and Maintenance Requirements.  The Company is subject to and in
compliance in all material respects with the reporting requirements of Section
13 or Section 15(d) of the Exchange Act, as applicable.  The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act and is listed on the
NASDAQ Global Market, and the Company has taken no action designed to, or
reasonably likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act or delisting the Common Stock from the
NASDAQ Global Market, nor has the Company received any notification that the
Commission or NASDAQ is contemplating terminating such registration or
listing.  The Conversion Shares will be duly authorized for listing on the
NASDAQ Global Market immediately upon conversion of the Notes in accordance with
the terms of the Notes and the Indenture.
 
(dd) Sarbanes-Oxley Act.  The Company is in compliance in all material respects
with all applicable provisions of the Sarbanes-Oxley Act of 2002 and all
applicable rules and regulations promulgated thereunder or implementing the
provisions thereof that are then in effect.
 
(ee) NASDAQ Shareholder Approval Rules.  No approval of the stockholders of the
Company under the rules and regulations of NASDAQ (including Rule 5635 of the
NASDAQ Marketplace Rules) is required for the Company to issue and deliver the
Notes to the Purchasers or the Conversion Shares upon conversion of the Notes.
 
(ff) No General Solicitation. Neither the Company nor any person acting on its
or their behalf has offered or sold the Notes or will offer or sell the Notes by
means of any general solicitation or general advertising including but not
limited to the methods described in Rule 502(c) under the Securities Act.
 
(gg) Integration. Except as disclosed in the Company Reports, no offers and
sales of securities of the same or similar class as the Notes have been made by
the Company or on its behalf during the six-month period ending with the date of
this Agreement and no such offers or sales are currently being made or
contemplated (in each case, whether pursuant to outstanding warrants, options,
convertible or exchangeable securities, acquisition agreements or
otherwise).  Neither the Company nor any other person acting on its behalf will,
directly or indirectly, offer or sell any securities of the same or similar
class as the Notes, or take any other action, so as to cause the offer and sale
of the Notes to fail to be entitled to the exemption afforded by Regulation D
under the Securities Act.
 
4. The Closing.  The time and date of closing (the “Closing”) and delivery of
the documents required to be delivered to the Placement Agent pursuant to
Sections 5 and 8 hereof shall be simultaneous with the closing of the
transactions contemplated by the Subscription Agreements, and the term “Closing
Date” shall have the meaning ascribed thereto in the Subscription Agreements.
 
5. Further Covenants and Agreements of the Company.  The Company covenants and
agrees with the Placement Agent as follows:
 
(a) Blue Sky Laws.  To take promptly from time to time such actions as the
Placement Agent may reasonably request to qualify the Notes for offering and
sale under the securities or Blue Sky laws of such jurisdictions (domestic or
foreign) as the Placement Agent may designate and to continue such
qualifications in effect, and to comply with such laws, for so long as required
to permit the offer and sale of Notes in such jurisdictions; provided that the
Company and its Subsidiaries shall not be obligated to qualify as foreign
corporations in any jurisdiction in which they are not so qualified or to file a
general consent to service of process in any jurisdiction.
 
(b) [Reserved].
 
(c) Communications Prior to Closing.  Prior to the Closing Date, not to issue
any press release or other communication directly or indirectly or hold any
press conference without the prior written consent of the Placement Agent, not
to be unreasonably withheld.
 
(d) Additional Information.  At any time when the Company is not subject to
Section 13 or 15(d) of the Exchange Act, for the benefit of holders from time to
time of Securities, to furnish at its expense, upon request, to holders of
Securities and prospective purchasers of securities information satisfying the
requirements of subsection (d)(4)(i) of Rule 144A under the Securities Act.
 
(e) Use of Proceeds.  To apply the net proceeds from the sale of the Notes for
working capital of the Company.
 
(f) Private Placement.  To exercise reasonable care to assure that the
purchasers of the Notes are not underwriters within the meaning of Section
2(a)(11) of the Securities Act.  The Subscription Agreements providing for the
purchase and sale of the Notes will contain representations of each Purchaser
(for itself and for each account for which such purchaser is acquiring
Securities) that such person (i) is an “accredited investor” within the meaning
of Rule 501(a) under the Act, and (ii) is purchasing the Notes without a view to
distribution thereof within the meaning of the Securities Act and agrees not to
reoffer or resell the Notes except pursuant to an exemption from registration
under the Securities Act or pursuant to an effective registration statement
thereunder (it being understood, however, that the disposition of such person's
property shall at all times be within such person's control).
 
(g) Conditions Precedent.  To use its best efforts to do and perform all things
required to be done or performed under this Agreement and the Subscription
Agreements by the Company prior to the Closing Date and to satisfy all
conditions precedent to the delivery of the Notes under this Agreement or the
Subscription Agreements.
 
6. Payment of Expenses.  The Company agrees to pay, or reimburse if paid by the
Placement Agent, whether or not the transactions contemplated hereby are
consummated or this Agreement is terminated: (a) the costs incident to the
authorization, issuance, sale and delivery of the Notes to the Purchasers and
any taxes payable in that connection; (b) the costs incident to the registration
of the Notes and the Conversion Shares under the Securities Act in accordance
with the terms and conditions of the Registration Rights Agreement; (c) any
applicable listing, quotation or other fees; (d) the fees and expenses
(including related fees and expenses of counsel for the Placement Agent) of
qualifying the Notes under the securities laws of the several jurisdictions as
provided in Section 5 and of preparing, printing and distributing wrappers and
blue sky memoranda; (e) all fees and expenses of the Trustee and of the
registrar and transfer agent of the Shares; and (f) all other costs and expenses
of the Company and the Placement Agent incident to the Offering of the Notes by,
or the performance of the obligations of, the Company and the Placement Agent
under this Agreement and the Subscription Agreements (including, without
limitation, the fees and expenses of the Company’s counsel, Placement Agent’s
counsel and the Company’s independent accountants); provided that, the Company
shall not be liable to the Placement Agent for costs and expenses of the
Placement Agent in excess of $35,000 without the prior written consent of the
Company.
 
7. Conditions to the Obligations of the Placement Agent.  The obligation of the
Placement Agent hereunder at any time (the “Solicitation Time”) to solicit
offers is subject to the accuracy, when made and as of the Solicitation Time, of
the representations and warranties of the Company contained herein, to the
accuracy of the statements of the Company made in any certificates pursuant to
the provisions hereof, to the performance by the Company of its obligations
hereunder, and to each of the following additional terms and conditions:
 
(a) No Material Adverse Change.  Since the date of the latest audited financial
statements included in the Company Reports filed prior to the date hereof, (i)
neither the Company nor any of its Subsidiaries shall have sustained any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth in such
Company Reports, and (ii) there shall not have been any change in the capital
stock or long-term debt of the Company nor any of its Subsidiaries, or any
change, or any development involving a prospective change, in or affecting the
business, general affairs, management, financial position, stockholders’ equity,
results of operations or prospects of the Company and its Subsidiaries, taken as
a whole, otherwise than as set forth in such Company Reports, the effect of
which, in any such case described in clause (i) or (ii) of this paragraph, is,
in the judgment of the Placement Agent, so material and adverse as to make it
impracticable or inadvisable to proceed with the solicitation of offers on the
terms and in the manner contemplated in this Agreement.
 
(b) No Trading Suspension, Banking Moratorium.  Subsequent to the execution and
delivery of this Agreement there shall not have occurred any of the following:
(i) trading in securities generally on the New York Stock Exchange, NASDAQ Stock
Market or the American Stock Exchange or in the over-the-counter market, or
trading in any securities of the Company on any exchange or in the
over-the-counter market, shall have been suspended or materially limited, or
minimum or maximum prices or maximum range for prices shall have been
established on any such exchange or such market by the Commission, by such
exchange or market or by any other regulatory body or governmental authority
having jurisdiction; (ii) a banking moratorium shall have been declared by
United States federal or state authorities or a material disruption has occurred
in commercial banking or securities settlement or clearance services in the
United States; (iii) the United States shall have become the subject of a
material act of terrorism, or there shall have been a material escalation in
hostilities involving the United States, or there shall have been a new
declaration of a national emergency or war by the United States; or (iv) there
shall have occurred such a material adverse change in general economic,
political or financial conditions (or the effect of international conditions on
the financial markets in the United States shall be such) as to make it, in the
judgment of the Placement Agent, impracticable or inadvisable to proceed with
the solicitation of offers on the terms and in the manner contemplated in this
Agreement.
 
8. Closing Deliveries. The Company agrees that at the Closing, it will deliver
or cause to be delivered to the Placement Agent the following:
 
(a) [Reserved].
 
(b) Officers’ Certificate. A certificate, dated the Closing Date, of the
Company’s Chief Executive Officer and Chief Financial Officer stating that:
 
(i) to the best of their knowledge after reasonable investigation, as of the
Closing Date, the representations and warranties of the Company in this
Agreement are true and correct and the Company has complied with all agreements
and covenants and satisfied all conditions on its part to be performed or
satisfied hereunder at or prior to the Closing Date; and
 
(ii) there has not been, subsequent to the date of the most recent unaudited
financial statements included in the Company Reports, any material adverse
change in the financial position or results of operations of the Company and its
Subsidiaries, taken as a whole, or any change or development that, singly or in
the aggregate, would involve a material adverse change or a prospective material
adverse change, in or affecting the condition (financial or otherwise), results
of operations, business, assets or prospects of the Company and its Subsidiaries
taken as a whole, except as set forth in such Company Reports.
 
9. Indemnification and Contribution.
 
(a) Indemnification of Placement Agent.  The Company shall indemnify and hold
harmless the Placement Agent, each of its affiliates and each of its and their
respective directors, officers, members, employees, representatives and agents
and their respective affiliates, and each person, if any, who controls such
Placement Agent within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively the “Placement Agent Indemnified
Parties,” and each a “Placement Agent Indemnified Party”) against any loss,
claim, damage, expense or liability whatsoever (or any action, investigation or
proceeding in respect thereof), joint or several, to which such Placement Agent
Indemnified Party may become subject, under the Securities Act, the Exchange
Act, or other federal or state statutory law or regulation, the common law or
otherwise, insofar as such loss, claim, damage, expense, liability, action,
investigation or proceeding arises out of or is based upon the transactions
contemplated by this Agreement and the Subscription Agreements and arises out of
or is based upon (A) any untrue statement or alleged untrue statement of a
material fact contained in any Company Report or in any amendment or supplement
thereto, (B) the omission or alleged omission to state in any Company Report, or
in any amendment or supplement thereto or document incorporated by reference
therein, a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, or (C) any breach of the representations and warranties of the
Company contained herein or failure of the Company to perform its obligations
hereunder or pursuant to any law, and shall reimburse the Placement Agent
Indemnified Party promptly upon demand for any legal fees or other expenses
reasonably incurred by such Placement Agent Indemnified Party in connection with
investigating, or preparing to defend, or defending against, or appearing as a
third party witness in respect of, or otherwise incurred in connection with, any
such loss, claim, damage, expense, liability, action, investigation or
proceeding, as such fees and expenses are incurred.  This indemnity agreement is
not exclusive and will be in addition to any liability, which the Company may
otherwise have and shall not limit any rights or remedies which may otherwise be
available at law or in equity to each Placement Agent Indemnified Party.
 
(b) Notice and Procedures.  Promptly after receipt by an indemnified party under
this Section 9 of notice of the commencement of any action, the indemnified
party shall, if a claim in respect thereof is to be made against an indemnifying
party under this Section 9, notify the Company in writing of the commencement of
that action; provided, however, that the failure to notify the Company shall not
relieve it from any liability which it may have under this Section 9 except to
the extent it has been materially prejudiced by such failure; and, provided,
further, that the failure to notify the Company shall not relieve it from any
liability which it may have to an indemnified party otherwise than under this
Section 9.  If any such action shall be brought against an indemnified party,
and it shall notify the Company thereof, the Company shall be entitled to
participate therein and, to the extent that it wishes, assume the defense of
such action with counsel reasonably satisfactory to the indemnified party (which
counsel shall not, except with the written consent of the indemnified party, be
counsel to the Company).  After notice from the Company to the indemnified party
of its election to assume the defense of such action, except as provided herein,
the Company shall not be liable to the indemnified party under this Section 9
for any legal or other expenses subsequently incurred by the indemnified party
in connection with the defense of such action other than reasonable costs of
investigation; provided, however, that any indemnified party shall have the
right to employ separate counsel in any such action and to participate in the
defense of such action but the fees and expenses of such counsel (other than
reasonable costs of investigation which shall remain the expense of the Company)
shall be at the expense of such indemnified party unless (i) the employment
thereof has been specifically authorized in writing by the Company in the case
of a claim for indemnification under Section 9(a) or Section 2(f), or (ii) such
indemnified party shall have been advised by its counsel that there may be one
or more legal defenses available to it which are different from or additional to
those available to the Company, or (iii) the Company has failed to assume the
defense of such action and employ counsel reasonably satisfactory to the
indemnified party within a reasonable period of time after notice of the
commencement of the action or the Company does not diligently defend the action
after assumption of the defense, in which case, if such indemnified party
notifies the Company in writing that it elects to employ separate counsel at the
expense of the Company, the Company shall not have the right to assume the
defense of (or, in the case of a failure to diligently defend the action after
assumption of the defense, to continue to defend) such action on behalf of such
indemnified party and the Company shall be responsible for legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense of such action; provided, however, that the Company shall not, in
connection with any one such action or separate but substantially similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one separate firm of attorneys at any time for all such indemnified
parties (in addition to any local counsel), which firm shall be designated in
writing by the Placement Agent.  Subject to this Section 9(b), the amount
payable by the Company under this Section 9 shall include, but not be limited
to, (x) reasonable legal fees and expenses of counsel to the indemnified party
and any other expenses in investigating, or preparing to defend or defending
against, or appearing as a third party witness in respect of, or otherwise
incurred in connection with, any action, investigation, proceeding or claim, and
(y) all amounts paid in settlement of any of the foregoing.  The Company shall
not, without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of judgment with respect to any pending or
threatened action or any claim whatsoever, in respect of which indemnification
or contribution could be sought under this Section 9 (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party in form and substance reasonably satisfactory to such
indemnified party from all liability arising out of such action or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.  Subject to the
provisions of the following sentence, the Company shall not be liable for
settlement of any pending or threatened action or any claim whatsoever that is
effected without its written consent (which consent shall not be unreasonably
withheld or delayed), but if settled with its written consent, or if its consent
has been unreasonably withheld or delayed, or if there be a judgment for the
plaintiff in any such matter, the Company agrees to indemnify and hold harmless
any indemnified party from and against any loss or liability by reason of such
settlement or judgment.  In addition, if at any time an indemnified party shall
have requested that the Company reimburse the indemnified party for reasonable
fees and expenses of counsel, the Company agrees that it shall be liable for any
settlement of the nature contemplated herein effected without its written
consent if (i) such settlement is entered into more than forty-five (45) days
after receipt by the Company of the request for reimbursement, (ii) the Company
shall have received notice of the terms of such settlement at least thirty (30)
days prior to such settlement being entered into and (iii) the Company shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement.
 
(c) Contribution.  If the indemnification provided for in this Section 9 is
unavailable or insufficient to hold harmless an indemnified party under Section
9(a), then the Company party shall, in lieu of indemnifying such indemnified
party, contribute to the amount paid, payable or otherwise incurred by such
indemnified party as a result of such loss, claim, damage, expense or liability
(or any action, investigation or proceeding in respect thereof), as incurred,
(i) in such proportion as shall be appropriate to reflect the relative benefits
received by the Company on the one hand and the Placement Agent on the other
hand from the Offering of the Notes, or (ii) if the allocation provided by
clause (i) of this Section 9(c) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) of this Section 9(c) but also the relative fault of the Company
on the one hand and the Placement Agent on the other with respect to the
statements, omissions, acts or failures to act which resulted in such loss,
claim, damage, expense or liability (or any action, investigation or proceeding
in respect thereof) as well as any other relevant equitable considerations.  The
relative benefits received by the Company on the one hand and the Placement
Agent on the other with respect to such Offering shall be deemed to be in the
same proportion as the total net proceeds from the Offering of the Notes
purchased under the Subscription Agreements (before deducting expenses) received
by the Company bear to the total compensation received by the Placement Agent in
connection with the Offering.  The relative fault of the Company on the one hand
and the Placement Agent on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company on the one hand or the Placement Agent on
the other, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such untrue statement,
omission, act or failure to act.
 
(d) Allocation.  The Company and the Placement Agent agree that it would not be
just and equitable if contributions pursuant to Section 9(c) above were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to herein.  The
amount paid or payable by an indemnified party as a result of the loss, claim,
damage, expense, liability, action, investigation or proceeding referred to
above in Section 9(c) shall be deemed to include, for purposes of this Section
9(d), any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating, preparing to defend or defending against or
appearing as a third party witness in respect of, or otherwise incurred in
connection with, any such loss, claim, damage, expense, liability, action,
investigation or proceeding.  Notwithstanding the provisions of this Section
9(d), the Placement Agent shall not be required to contribute any amount in
excess of the total compensation received by the Placement Agent in accordance
with Section 2(e) less the amount of any damages which the Placement Agent has
otherwise paid or become liable to pay by reason of any untrue or alleged untrue
statement, omission or alleged omission, act or alleged act or failure to act or
alleged failure to act.  No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.
 
10. Termination.  The obligations of the Placement Agent may be terminated by
the Placement Agent, in its absolute discretion by notice given to the Company
prior to delivery of and payment for the Notes if, prior to that time, any of
the events described in Section 7 have occurred or if the Purchasers shall
decline to purchase the Notes for any reason permitted under the Subscription
Agreements.
 
11. Absence of Fiduciary Relationship.  The Company acknowledges and agrees
that:
 
(a) the Placement Agent’s responsibility to the Company is solely contractual in
nature, the Placement Agent has been retained solely to act as placement agent
in connection with the Offering and no fiduciary, advisory or agency
relationship between the Company and the Placement Agent has been created in
respect of any of the transactions contemplated by this Agreement, irrespective
of whether the Placement Agent has advised or are advising the Company on other
matters;
 
(b) the price of the Notes set forth in this Agreement was established by the
Company following discussions and arms-length negotiations with the Placement
Agent, and the Company is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated by this Agreement;
 
(c) it has been advised that the Placement Agent and its affiliates are engaged
in a broad range of transactions which may involve interests that differ from
those of the Company and that the Placement Agent has no obligation to disclose
such interests and transactions to the Company by virtue of any fiduciary,
advisory or agency relationship; and
 
(d) it waives, to the fullest extent permitted by law, any claims it may have
against the Placement Agent for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that the Placement Agent shall have no liability
(whether direct or indirect) to the Company in respect of such a fiduciary duty
claim or to any person asserting a fiduciary duty claim on behalf of or in right
of the Company, including stockholders, employees or creditors of the Company.
 
12. Successors; Persons Entitled to Benefit of Agreement.  This Agreement shall
inure to the benefit of and be binding upon the Placement Agent, the Company,
and their respective successors and assigns.  This Agreement shall also inure to
the benefit of the Purchasers, and each of their respective successors and
assigns, which shall be third party beneficiaries hereof.  Nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any
person, other than the persons mentioned in the preceding sentences, any legal
or equitable right, remedy or claim under or in respect of this Agreement, or
any provisions herein contained, this Agreement and all conditions and
provisions hereof being intended to be and being for the sole and exclusive
benefit of such persons and for the benefit of no other person; except that the
representations, warranties, covenants, agreements and indemnities of the
Company contained in this Agreement shall also be for the benefit of the
Placement Agent Indemnified Parties.  It is understood that the Placement
Agent’s responsibility to the Company is solely contractual in nature and the
Placement Agent does not owe the Company, or any other party, any fiduciary duty
as a result of this Agreement.
 
13. Survival of Indemnities, Representations, Warranties, Etc.  The respective
indemnities, covenants, agreements, representations, warranties and other
statements of the Company and the Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agent, the Company, the Purchasers or any person controlling
any of them and shall survive delivery of and payment for the
Notes.  Notwithstanding any termination of this Agreement, including without
limitation any termination pursuant to Section 10, the indemnity and
contribution agreements contained in Section 9 and the covenants,
representations, warranties set forth in this Agreement shall not terminate and
shall remain in full force and effect at all times.
 
14. Notices.  All statements, requests, notices and agreements hereunder shall
be in writing, and:
 
(a) if to the Placement Agent, shall be delivered or sent by mail, facsimile
transmission, overnight courier or email to B. Riley & Co., LLC, Attention:
Chairman, 11100 Santa Monica Blvd., Suite 800, Los Angeles, CA, 90025; and
 
(b) if to the Company, shall be delivered or sent by mail, facsimile
transmission, overnight courier or email to Cadiz Inc., Attention: CFO, 550
South Hope Street, Suite 2850, Los Angeles, CA, 90071.
 
15. Definition of Certain Terms.  For purposes of this Agreement “business day”
means any day on which the NASDAQ Global Market is open for trading.
 
16. Governing Law, Agent for Service and Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the laws of the State of
California.  No legal proceeding may be commenced, prosecuted or continued in
any court other than the courts of the State of California located in the County
of Los Angeles or in the United States District Court for the Southern District
of Los Angeles, which courts shall have jurisdiction over the adjudication of
such matters, and the Company and the Placement Agent each hereby consent to the
jurisdiction of such courts and personal service with respect thereto.  The
Company and the Placement Agent each hereby consent to personal jurisdiction,
service and venue in any court in which any legal proceeding arising out of or
in any way relating to this Agreement is brought by any third party against the
Company or the Placement Agent.  The Company and the Placement Agent each hereby
waive all right to trial by jury in any legal proceeding (whether based upon
contract, tort or otherwise) in any way arising out of or relating to this
Agreement.  The Company agrees that a final judgment in any such legal
proceeding brought in any such court shall be conclusive and binding upon the
Company and the Placement Agent and may be enforced in any other courts in the
jurisdiction of which the Company is or may be subject, by suit upon such
judgment.
 
17. Partial Unenforceability.  The invalidity or unenforceability of any
section, paragraph, clause or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph, clause or provision
hereof.  If any section, paragraph, clause or provision of this Agreement is for
any reason determined to be invalid or unenforceable, there shall be deemed to
be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.
 
18. General.  This Agreement constitutes the entire agreement of the parties to
this Agreement and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings and negotiations with respect to the subject
matter hereof.  In this Agreement, the masculine, feminine and neuter genders
and the singular and the plural include one another.  The section headings in
this Agreement are for the convenience of the parties only and will not affect
the construction or interpretation of this Agreement.  This Agreement may be
amended or modified, and the observance of any term of this Agreement may be
waived, only by a writing signed by the Company and the Placement Agent.
 
19. Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument and such signatures may be
delivered by facsimile.
 
*           *           *           *           *

 
 
 
 

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.
 
Very truly yours,
 


 
CADIZ, INC.
 
By: /s/ Timothy J. Shaheen________
Name: Timothy J. Shaheen
Its: CFO


 


 
Accepted as of the date first above written:
 
B. RILEY & CO., LLC
 
By: /s/ Bryant Riley_____________
Name: Bryant Riley
Its: Chairman
 
